Citation Nr: 0001930	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
surgery of the lumbosacral spine, to include arachnoiditis, 
currently rated as 60 percent disabling.  

2.  Entitlement to a rating in excess of 40 percent for a 
neurogenic bladder for the period from January 23, 1979, to 
August 19, 1987. 

3.  Entitlement to a rating in excess of 60 percent for a 
neurogenic bladder for the period beginning August 20, 1987.  

4.  Entitlement to an increased rating for weakness of the 
right lower extremity, currently rated as 20 percent 
disabling. 

5.  Entitlement to an increased rating for weakness of the 
left lower extremity, currently rated as 20 percent 
disabling.  

6.  Entitlement to additional special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty for training from September 
1973 to January 1974 and from August 2, 1975, to August 16, 
1975.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Nashville, Tennessee, Regional Office.  The development 
conducted subsequent to the January 1996 Board remand was 
accomplished by the Los Angeles, California, Regional Office 
(hereinafter RO).  Sufficient development has been 
accomplished by the RO to equitably adjudicate the claims on 
appeal.  

The development conducted by the RO subsequent to the January 
1996 Board remand resulted in a grant of the claim for 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person 
addressed by the Board in the January 1996 remand.  Also 
granted by the RO in an October 1996 rating decision was 
another issue discussed in the remand, entitlement to service 
connection for a psychiatric disorder.  This rating decision 
also granted an increased rating for the veteran's neurogenic 
bladder to 60 percent effective from August 20, 1987; 
remaining for consideration by the Board, however, and as 
listed on the title page, are the issues of entitlement to a 
rating in excess of 40 percent for a neurogenic bladder for 
the pertinent period before August 20, 1987, and entitlement 
to a rating in excess of 60 for the period on and after this 
date.  It is also noted that while special monthly 
compensation based of the need for the regular aid and 
attendance of another person was granted by the RO, this is 
not the maximum benefit provided under the law and 
regulations pertaining to special monthly compensation.  
Therefore, the Board is acknowledging jurisdiction over the 
issue of entitlement to additional special monthly 
compensation benefits and the issue is listed on the title 
page.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With regard to the issue of entitlement to additional special 
monthly compensation, the Board is aware that the veteran has 
not been provided, in the statement of the case or the 
subsequent supplemental statements of the case, the law and 
regulations pertaining to the criteria for levels of special 
monthly compensation above that based on the need for the 
regular aid and attendance of another person.  However, her 
representative has presented argument that she is entitled to 
compensation at the level of 38 U.S.C.A. § 1114(r)(2), and it 
is apparent that the veteran and her representative are aware 
of the pertinent law and regulations.  With this in mind and 
particularly given that our decision below grants the maximum 
benefit, the Board concludes that the issue need not be 
remanded for further procedural development as there is no 
prejudice to the veteran in our rendering this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Another matter addressed by the Board in the January 1996 
remand was the issue of entitlement to service connection for 
arachnoiditis.  In its July 1998 rating decision, the RO 
concluded that to the extent that a June 1978 rating decision 
denied an increased rating for the veteran's service-
connected low back disability on the basis that treatment for 
arachnoid cysts in May/June 1978 was not for a service-
connected disability because the cysts were in the thoracic 
spine, rather than the service-connected low back, this was a 
"final" rating action with respect to the issue of 
entitlement to service connection for arachnoiditis.  Thus, 
the RO concluded that "new" and "material" evidence was 
required to reopen this claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board has evaluated this conclusion, 
but after carefully reviewing the evidence of record, it has, 
as noted on the title page and explained below, concluded 
that the service-connected residuals of surgery of the lumbar 
spine include arachnoiditis involving the lumbar area.  The 
Board also notes that service connection for arachnoid cysts 
of the thoracic and cervical spine secondary to service-
connected lumbosacral spine disability was denied in an 
October 1996 rating decision and the veteran did not submit a 
notice of disagreement within one year of notification of 
that action.

The veteran was afforded a hearing before Board members in 
December 1993 and July 1999 who were designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  At the most recent 
hearing, as well as in the July 1999 "Appellant's Brief," 
several additional issues felt to be "intertwined" with 
those on appeal were raised, and the veteran's representative 
has requested a Board "remand" for initial review of these 
issue by the RO.  See July 1999 Hearing Transcript, Page 3.  
These issues, as construed by the Board in light of a review 
of the testimony and argument presented by and on behalf of 
the veteran and the adjudication by the RO in its July 1998 
rating decision, include entitlement to an increased rating 
for major depression, entitlement to an increased rating for 
a hypotensive anal sphincter, service connection for weakness 
in the upper extremities, service connection for 
arachnoiditis involving the cervical/thoracic spine 
(including a determination as to the finality of any prior 
rating action and, if appropriate, whether new and material 
evidence to reopen the claim has been submitted) and 
additional special monthly compensation (hereinafter SMC) at 
the rates prescribed by 38 U.S.C.A. § 1114(o) and (r)(1-2).  
Accordingly, with the exception of the claim for additional 
SMC, which the Board finds to be inextricably intertwined 
with the increased rating claims on appeal and is thus 
included in its adjudication below, the RO is directed to 
conduct the appropriate development with respect to these 
additional issues, and any other issue identified by the 
veteran or her representative that are not currently on 
appeal.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  It is at least as likely as not that residuals of surgery 
of the lumbosacral spine include lumbosacral arachnoiditis; 
the disability associated with arachnoiditis is contemplated 
by the rating currently assigned for the lumbosacral spine.  

3.  The disability associated with the lumbosacral spine is 
pronounced, but there are no extraordinary factors associated 
with the lumbosacral spine productive of an unusual 
disability picture so as to warrant consideration of an 
extraschedular rating.  

4.  It is as least as likely as not that the veteran had 
bladder incontinence such that she required the use of an 
appliance for the period beginning January 23, 1979.  

5.  While severe, the disability associated with the 
veteran's neurogenic bladder does not involve extraordinary 
factors productive of an unusual disability picture so as to 
warrant consideration of an extraschedular rating. 

6.  The neurologic disability associated with weakness in 
both lower extremities is moderately severe, but is not 
manifested by marked muscular atrophy or pathology indicative 
of "severe" disability. 

7.  There are no extraordinary factors associated with the 
service-connected weakness in the lower extremities 
productive of an unusual disability picture so as to warrant 
consideration of an extraschedular rating.  

8.  It is at least as likely as not that veteran has service-
connected disability that is the equivalent of paraplegia in 
both lower extremities with loss of anal and bladder 
sphincter control; it is also at least as likely as not that 
service-connected disability necessitates personal health-
care services in the veteran's home on a daily basis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
residuals of surgery of the lumbosacral spine, to include 
arachnoiditis involving the lumbar spine, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, Diagnostic Code (DC) 5293 (1998).  

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 60 percent rating for a neurogenic bladder 
effective from January 23, 1979, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.115a, DC 7512 (1978)(1998).  

3.  The criteria for a rating in excess of 60 percent for a 
neurogenic bladder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a, DC 
7512 (1978) (1998).   

4.  The criteria for a 40 percent rating, but no more, for 
weakness in the left lower extremity, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.124a, DC 8520 (1998).   

5.  The criteria for a 40 percent rating, but no more, for 
weakness in the right lower extremity, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.124a, DC 8520 (1998).   

6.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for additional special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(o) and (r)(2) have 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.352 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that her claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

I.  Legal Criteria

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The highest assignable rating for intervertebral disc disease 
under 38 C.F.R. § 4.71a, DC 5293 is 60 percent for 
"pronounced" disability.  

Under 38 C.F.R. § 3.321(b)(1), when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disabilities, an extraschedular 
evaluation will be assigned.  

Prior to regulatory changes which became effective February 
17, 1994, disability resulting from cystitis (the disorder 
chosen to rate the disability associated with the service-
connected neurogenic bladder) was rated as 40 percent 
disabling if the disability was "severe," manifested by 
urination at intervals of one hour or less with a contracted 
bladder.  38 C.F.R. § 4.115, DC 7512 (1978).  A 60 percent 
rating, the highest assignable rating for cystitis under the 
old criteria, required incontinence necessitating the 
constant wearing of an appliance.  Id.  A rating of 60 
percent is the highest assignable rating under the revised 
criteria for rating disability due to cystitis as well.  
38 C.F.R. § 4.115a, DC 7512 (1998).

"Moderate" incomplete paralysis of the sciatic nerve 
warrants a 20 percent disability rating and "moderately 
severe" incomplete paralysis of the sciatic nerve warrants a 
40 percent disability rating.  "Severe" incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
warrants a 60 percent disability rating.  38 C.F.R. § 4.124a, 
DC 8520.  

Entitlement to benefits provided by 38 U.S.C.A. § 1114(o) is 
met when there is paraplegia of both lower extremities 
together with the loss of anal and bladder sphincter control.  
38 C.F.R. § 3.350(e)(2) (1998).  The requirement of loss of 
anal and bladder sphincter control is met even though 
incontinence has been overcome under a strict regimen of 
rehabilitation of bowel and bladder training and other 
auxiliary measures.  Id.  The regulations also provide that a 
veteran receiving the maximum rate under § 1114(o) or 
§ 1114(p) who is in need of regular aid and attendance or a 
higher level of care is entitled to an additional allowance 
during periods he or she is not hospitalized at United States 
Government expense.  38 U.S.C.A. § 1114(r) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.350(h).  In addition, this higher level 
of aid and attendance allowance is payable whether or not the 
need for regular aid and attendance or a higher level of care 
was a partial basis for entitlement to the maximum rate under 
1114(o) or 1114(p), or was based on an independent factual 
determination.

Determination of the factual need for aid and attendance is 
subject to the criteria of 38 C.F.R. § 3.352(b) (1998), which 
provide that the need for a higher level of care shall be 
considered to be the need for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  Personal health-care services include 
(but are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care professional 
to perform.  A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical nurse, or a physical 
therapist licensed to practice by a State or official 
subdivision thereof.  38 U.S.C.A. § 1114(r) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.352(b)(2) (1998).

The veteran's representative contends that the criteria for a 
higher rate of special monthly compensation, specifically, 
entitlement to a higher rate of aid and attendance allowance 
on the basis of need for aid and attendance, pursuant to the 
criteria of 38 U.S.C.A. §§ 1114(o) and (r), are met.  (See 
July 1999 hearing transcript, page 20).  As indicated in the 
introduction, the Board finds this issue to be inextricably 
intertwined with the increased rating claims on appeal, and 
it will thus be adjudicated below.  Harris v Derwinski, 1 
Vet. App. 80 (1991).  

II. Analysis

Applying the legal criteria outlined above to the issues on 
appeal, it is noted initially that the pertinent facts and 
clinical history were discussed in the January 1996 Board 
decision/remand.  In summary, these pertinent facts include 
service medical records reflecting treatment for back strain 
after the veteran lifted a desk, with service connection 
being granted initially for mild low back muscle pain by an 
October 1977 rating decision.  The back pain continued 
thereafter, and the veteran underwent a myelography and 
cervical laminectomy with excision of arachnoid cysts in the 
thoracic spine at T1-T7 in May/June 1978.  She also developed 
what was described as chronic traumatic lumbar myofascitis in 
January 1978.  In December 1980, a laminectomy at L5-S1 with 
excision of herniated nucleus pulposus was performed, and the 
service connected low back disability was characterized 
thereafter as postoperative residuals of a herniated nucleus 
pulposus, L4-L5, by rating decisions dated from January 1982 
to February 1996.  Thereafter, the service-connected back 
disability was characterized more broadly by the RO as 
"disability of the lumbosacral spine."  

In the rating actions dated from January 1982 to the present 
time, the service connected low back disability has been 
rated under the diagnostic code pertaining to the rating of 
intervertebral disc disease, 38 C.F.R. § 4.71a, DC 5293.  
Service connection for a neurogenic bladder (rated under DC 
7512 as indicated above) and weakness in the right and left 
lower extremity (rated separately under DC 8520) was granted 
as "secondary" to the service-connected low back disability 
under the provisions of 38 C.F.R. § 3.310 by a December 1990 
rating decision.  An October 1996 rating decision, as 
discussed in the introduction, granted service connected for 
major depression secondary to the service-connected low back 
disability, and a July 1998 rating decision granted service 
connection for a hypotensive anal sphincter secondary to the 
low back disability.  The veteran has also been awarded 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(l) based on the need for the regular aid 
and attendance by another person.  

Lumbosacral spine rating/Additional special monthly 
compensation 

A review of the evidence of record reveals multiple surgical 
procedures for disc disease in the lumbar spine, most 
recently in March 1999 at which time the veteran underwent 
surgery that included a revision and decompression lumbar 
laminectomy and bilateral foraminotomy at L4-L5 and L5-S1 and 
spinal fusion of L4 to S1.  Prior surgeries also include the 
aforementioned excision of arachnoid cysts at T1-T7 in 1978, 
which were essentially felt by a private physician in October 
1978 to be etiologically related to the service-connected low 
back disability at that time.   Pantopaque-induced 
arachnoiditis was listed as a possible cause of back pain on 
reports from VA inpatient treatment in 1979, and additional 
clinical records refer to the existence of arachnoid 
cysts/arachnoiditis (see eg. reports from November 1991 VA 
inpatient treatment, January 1993 private inpatient treatment 
reports, and March 1996 and April 1998 VA examination 
reports).  

While the evidence is not definitive as to whether the 
veteran's arachnoiditis is etiologically related to the 
service-connected lumbar disability or is instead associated 
with a distinct disability in the thoracic or cervical spine, 
in addition to the conclusion of the private physician in 
October 1978 discussed above essentially linking the 
arachnoiditis to the veteran's service-connected low back 
disability, the physician who conducted the March 1996 
peripheral nerves examination stated that the veteran's back 
disability "could" include arachnoiditis of the lumbar 
region.  Moreover, the physician who conducted the April 1998 
VA peripheral nerves examination noted the presence of 
arachnoiditis involving the "lumbosacral cord and root 
areas" and remarked that arachnoiditis would occur with 
multiple radiculopathy problems and associated surgeries.  
Given this "positive" evidence, the Board will resolve all 
reasonable doubt in favor of the veteran and conclude that 
the service-connected residuals of the surgery to the 
lumbosacral spine include arachnoiditis involving the 
lumbosacral area.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  In making this determination, 
the veteran has also been afforded the benefit of the holding 
in Allen v. Brown, 7 Vet. App. 439, 448 (1995), which held 
that service connection may be established for that portion 
of a disability resulting from aggravation by a service-
connected disability, as it is possible that the veteran's 
service connected low-back disability aggravated disability 
associated with arachnoiditis in the lumbar area.    

In finding that the service-connected disability includes 
arachnoiditis, (thickening and adhesions of the leptomeninges 
in the spinal cord, Dorland's Illustrated Medical Dictionary, 
Twenty-fifth edition, page 126), the principles against 
pyramiding, or employing the Ratings Schedule  as a vehicle 
for compensating a claimant twice for the same 
symptomatology, preclude an award of increased compensation 
for disability attributable to the arachnoiditis, as such 
action would overcompensate the veteran for her actual 
impairment.  Brady v. Brown, 4 Vet. App. 203, 206 (1993); 
38 C.F.R. § 4.14 (1998).  The clinical evidence does not 
demonstrate that there is any disability in the low back 
resulting from the arachnoiditis, to include pain or 
neuropathy, that is not reflected by the 60 percent rating 
currently assigned under 38 C.F.R. § 4.71a, DC 5293.  In 
addition, there is no basis for, as asserted by the veteran's 
representative in the July 1999 "Appellant's Brief," 
entitlement to increased compensation under VAOPGCPREC 36-97, 
as the veteran is currently in receipt of the maximum award 
provided by DC 5293.  

In light of the fact that the 60 percent rating is the 
highest assignable rating under DC 5293, or any other 
diagnostic code potentially applicable to the veteran's back 
disability contained in the Ratings Schedule, the Board has 
considered the assignment of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) and finds no error 
in the RO's failure to refer it to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
It is concluded that the veteran's disability picture is not 
so exceptional as to render the Ratings Schedule impractical 
so as to warrant an extraschedular rating.  It is also noted 
that lower extremity radicular symptoms resulting from the 
lumbar spine disability have been separately rated under 
Diagnostic Code 8520.  However, the Board does conclude that 
given the evidence that the veteran is confined to a 
wheelchair and was found to be unable to walk "at all" at 
the time of the February 1998 VA examination, in combination 
with the fact that she has incontinence of her bowel and 
bladder, the criteria for entitlement to benefits provided by 
38 U.S.C.A. § 1114(o) are met on the basis of paraplegia of 
the lower extremities together with the loss of anal and 
bladder sphincter control.  38 C.F.R. § 3.350(e)(2).  
Moreover, as the veteran is also so disabled as to require 
the regular aid and attendance of another person, entitlement 
to benefits provided by 38 U.S.C.A. § 1114(r)(1) are also 
met.  38 C.F.R. § 3.350(h).  

Pertinent regulations also provide that the placement of an 
indwelling catheter is considered one of the criteria 
establishing the need for "personal health-care services," 
necessitating a higher level of care and thereby warranting a 
higher level of special monthly compensation.  38 C.F.R. 
§ 3.352(b)(2).  The Board concludes that the evidence 
pertaining to her entitlement to the higher level of special 
monthly compensation is at least in equipoise, thereby 
raising a reasonable doubt to be decided in her favor.  
38 C.F.R. § 3.102.

In determining that the veteran is entitled to the special 
monthly compensation benefits provided by 38 U.S.C.A. 
§ 1114(r)(2), the Board acknowledges that the regulatory 
provisions regarding this benefit are to be "strictly 
construed," and that these benefits are only to be provided 
when the veteran's need is "clearly established and the 
amount of services required by the veteran on a daily basis 
is substantial."  38 C.F.R. § 3.352(b)(5).  While the 
evidence as to the level of care required by the veteran is 
not definitive, it was indicated at the time of the February 
1998 VA "Aid and Attendance or Housebound Examination" that 
she has a "live-in aide" whose duties each day appear to 
include medical services.  It is also unclear whether or not 
she requires help with regard to her self catheterization 
which, as indicated of the February 1998 report, is performed 
every three or four hours.  On an April 1991 VA aid and 
attendance examination, the examiner certified, by checking 
the appropriate box, that the veteran required the daily 
personal health care services of a skilled provider without 
which she would require hospital, nursing home or other 
institutional care.  Such need was not indicated on 
subsequent aid and attendance examination.  However, given 
the nature of the veteran's disability and the indications in 
the record that she has a need for a higher level of care, 
the Board resolves all reasonable doubt and concludes that 
the veteran has established entitlement to a higher level of 
aid and attendance pursuant to 38 U.S.C.A. 1114(r)(2).  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.352(b)(2); 
Gilbert, 1 Vet. App. at 49.  

The Board has considered the fact that some of the recent 
objective clinical findings of record do not describe a level 
of disability, particularly with regard to the remaining 
strength and sensation in the lower extremities, as severe as 
is required for the benefits granted above, as well as the 
fact that some of the clinical evidence suggests there may be 
significant psychiatric overlay associated with the veteran's 
disability.  However, such psychiatric overlay, to the extent 
that it is considered to be part of the service-connected 
"major depression," may appropriately be considered in 
determining the veteran's overall service-connected 
disability.  Also of probative value to the Board in this 
regard was the veteran's sworn testimony asserting that she 
has lost the use of her lower extremities such that she is 
confined to her wheelchair and cannot walk without the 
assistance of others.  

Neurogenic bladder

Summarizing briefly the pertinent facts, service connection 
for a neurogenic bladder  was, as indicated above, granted as 
"secondary" to the service-connected low back disability by 
a December 1990 rating decision.  A 40 percent rating under 
38 C.F.R. § 4.115b, DC 7512 (1990) was initially assigned 
effective from September 14, 1990.  After a June 1991 rating 
decision established the earlier effective date of February 
5, 1990, for the grant of service connection for the 
veteran's neurogenic bladder at the rate of 40 percent 
disabling, the January 1996 Board decision granted an earlier 
effective date of January 23, 1979, for the award of service 
connection for this disability.  The RO implemented this 
decision by way of a February 1996 rating decision, and 
assigned January 23, 1979, as the effective date for the 40 
percent rating for a neurogenic bladder.  The disability 
rating for the veteran's neurogenic bladder was increased to 
60 percent effective from August 20, 1987, by way of an 
October 1996 rating decision. 

As a result of an October 1996 rating decision, the 
adjudication of the claim for an increased rating for the 
veteran's neurogenic bladder must include consideration of  
two periods of time.  First, the issue of entitlement to a 
rating in excess of 40 percent for the period from January 
23, 1979, to August 19, 1987 must be addressed.  The second 
issue for consideration is whether the criteria for a rating 
in excess of 60 percent for the period beginning August 20, 
1987, are met.  With regard to the "first" issue, it was 
indicated by a private physician in a November 1987 statement 
that the veteran was voiding reasonably well when last seen 
in his office in August 1986.  Moreover, thorough 
examinations conducted in conjunction with a visit to a VA 
outpatient treatment clinic in March 1987 did not reveal any 
significant urologic findings or complaints, and the veteran 
reported no genitourinary problems at the time of inpatient 
treatment at a private medical facility in November 1985.  
Contradicting this evidence, however, are reports from VA 
examinations conducted in March 1985 indicating that the 
veteran had flaccid bladder incontinence with overflow 
necessitating self-catheterization.  As that time, the 
veteran reported having to self-catheterize for urine since 
1978.  A January 1980 VA examination also indicated that the 
veteran had to be catheterized for urination, with the 
veteran reporting at that time that this procedure had been 
necessary since June 1979. 

Analyzing the evidence summarized above, it is the conclusion 
of the Board that the "positive" and "negative" evidence 
as to whether the veteran's neurogenic bladder resulted in 
the veteran having incontinence requiring the constant 
wearing of an appliance (the criteria for a 60 percent rating 
under the provisions of 38 C.F.R. § 4.115b, DC 7512 in effect 
during that period of time) for the period from January 23, 
1979, to August 19, 1987, is in relative balance.  
Accordingly, all reasonable doubt in this regard must be 
construed in favor of the veteran, and the Board concludes 
that entitlement to a 60 percent rating for a neurogenic 
bladder for the period from January 23, 1979, to August 19, 
1987, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§  3.102; Gilbert, 1 Vet. App. at 49. 

Turning to the issue of entitlement to rating in excess of 60 
percent for the veteran's neurogenic bladder at any time 
following January 23, 1979, a 60 percent rating is the 
highest schedular rating for a neurogenic bladder under the 
old and revised criteria for rating cystitis under DC 7812.  
In addition, no other potentially applicable diagnostic code 
under the old or revised criteria codified at 
38 C.F.R. § 4.115a provides for a schedular rating in excess 
of 60 percent.  As for an "extraschedular" evaluation under 
38 C.F.R. § 3.321(b)(1), the disability picture associated 
with the veteran's neurogenic bladder is not so exceptional 
as to render the provisions of the Ratings Schedule 
impractical; rather, it appears that the rating schedule 
contemplates the nature and extent of the urinary 
dysfunction.  Moreover, the Board concludes that the 
disability associated with the neurogenic bladder is 
adequately compensated by the award of additional special 
monthly compensation discussed in the previous section.

Lower Extremity Weakness 

As indicated previously, service connection for bilateral 
lower extremity weakness was granted as secondary to the 
service connected low back disability by a December 1990 
rating decision.  Separate 20 percent ratings were assigned 
for each lower extremity, and these ratings have been 
continued until the present time.  

Turning to an analysis of the claim for increased ratings for 
the lower extremity weakness, the Board notes that all 
pertinent evidence for the appeal period has been considered, 
including, in addition to the most recent clinical evidence, 
the clinical evidence from the initial determination of 
entitlement to service connection for these disabilities.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  A review of 
the most recent pertinent evidence, contained in reports from 
the April 1998 VA peripheral nerves and February 1998 VA 
"Housebound" examinations discussed above, reveals 
"moderately severe" neurological disability in each lower 
extremity such that entitlement to a 40 percent rating is 
warranted for each lower extremity under the provisions of 
38 C.F.R. § 4.124a, DC 8520.  Particularly pertinent to the 
Board in making this determination was the April 1998 VA 
examination finding of "anesthesia" in the veteran's legs.  

As for entitlement to ratings in excess of 40 percent, a 60 
percent rating under DC 8520 requires "severe" disability 
with marked muscular atrophy.  This level of disability is 
not shown by the record, and the Board thus concludes that 
ratings in excess of 40 percent for the lower extremity 
weakness are not warranted.  For example, VA examination in 
May 1988 reflected normal motor examination, and VA 
examination in October 1992 revealed no significant atrophy 
of the lower extremities and 4/5 strength in the lower 
extremities.  On hospitalization in August and September 1995 
motor strength was 2/5 in the left lower extremity and 1-2/5 
in the right lower extremity.  Ankle reflexes were 1+ in the 
right lower extremity and 2+ in the left lower extremity.  As 
further support for the Board's conclusion, on VA 
examinations conducted in 1996 and 1998 , there also appears 
to be some remaining strength in the lower extremities, as 
weakness was noted to be 2/5 at the March 1996 and February 
1998 examinations and motor strength was said to be intact in 
the lower extremities at the April 1998 VA examination.  
Moreover, reflexes were noted to be present, albeit 
moderately increased, in the lower extremities upon 
examination in April 1998.  Marked muscular atrophy has not 
been clinically described. 

The Board has also considered the assignment of 
extraschedular ratings, but concludes that the disability 
picture associated with the lower extremity weakness is not 
so unusual to render the Ratings Schedule impractical; and, 
as noted in the previous section, the Board concludes the 
disability in the lower extremities is
adequately compensated by the additional special monthly 
compensation granted by this decision.   


ORDER

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to the criteria of 38 U.S.C.A. 
1114(r)(2), is granted.

Entitlement to a rating in excess of 60 percent for residuals 
of surgery of the lumbosacral spine, to include 
arachnoiditis, are not met.  

Entitlement to a 60 percent rating for a neurogenic bladder 
effective from January 23, 1979, is granted.     

Entitlement to a rating in excess of 60 percent for a 
neurogenic bladder is denied. 

Entitlement to a 40 percent rating for weakness of the right 
lower extremity is granted.  

Entitlement to a rating in excess of 40 percent for weakness 
of the right lower extremity is denied.   

Entitlement to a 40 percent rating for weakness of the left 
lower extremity is granted.    

Entitlement to a rating in excess of 40 percent for weakness 
of the left lower extremity is denied.     



			
           MICHAEL D. LYON                                     
NANCY I. PHILLIPS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals




 

